DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod US-PGPUB No. 2021/0042724 (hereinafter Rathod) in view of Koci US-PGPUB No. 2021/0386219 (hereinafter Koci based on the provisional application 63/038,653’s filing date); 
Piramuthu et al. US-PGPUB No. 2017/0163882 (hereinafter Piramuthu) and Zheng et al. US-PGPUB No. 2019/0080172 (hereinafter Zheng). 
Re Claim 1: 
Rathod implicitly teaches a computer-implemented method for capturing product images for online retail using a mobile device having a camera, the method comprising: 
obtaining a product item display page for a product item, the product item display page having a designated portion defined for display of an image of the product item (
Rathod teaches at Paragraph 0300 recording pre-set during video or live video streaming and at Paragraph 0411 that advertised products by taking photo or tapping on particular object or product on image inside live video streaming or recorded video. Rathod teaches at Paragraph 0330-0331 that the server detects selected product area or boundary or lines or identifies selected product area based on recognizing particular logo or brand name and at Paragraph 0335 that user can view particular product…to automatically zoom to view large or full size of said viewed particular product 1030 or first product 1005 from viewing products 1015 from augmented reality system 1022. 
Rathod teaches at Paragraph 0339-0341 that user can view products in shelf 1215 from AR system 1222….select starting point…and swipe left to right …draw and display square surround selected products 1218….user can zoom in or zoom out and view product or food item 1235 from augmented reality system 1242…user can view particular product or full or major part of product or zoom and view full or major part of product or take photo or video of product from AR system or image capturing and recording system); 
obtaining a real-time live stream of images from the camera (Rathod teaches at Paragraph 0340-0341 that user can zoom in or zoom out and view product or food item 1235 from augmented reality system 1242…user can view particular product or full or major part of product or zoom and view full or major part of product or take photo or video of product from AR system or image capturing and recording system. 
Rathod teaches at Paragraph 0068-0069 that receiving live streaming video from camera…a user has applied one or more types of pre-defined gestures including single tap on particular storage container in displayed view or photograph or particular image of video or live streaming of video of one or more storage containers); 
processing the live stream from the camera to create a processed live stream (
Rathod teaches at Paragraph 0340-0341 that user can zoom in or zoom out and view product or food item 1235 from augmented reality system 1242…user can view particular product or full or major part of product or zoom and view full or major part of product or take photo or video of product from AR system or image capturing and recording system); 
displaying the product item display page with the processed live stream displayed within the designated portion (Rathod teaches at Paragraph 0340-0341 that user can zoom in or zoom out and view product or food item 1235 from augmented reality system 1242…user can view particular product or full or major part of product or zoom and view full or major part of product or take photo or video of product from AR system or image capturing and recording system). 
Piramuthu teaches a computer-implemented method for capturing product images for online retail using a mobile device having a camera, the method comprising: 
obtaining a product item display page for a product item, the product item display page having a designated portion defined for display of an image of the product item (
Piramuthu at teaches at Paragraph 0069 guiding the user to position a mobile device in a direction from the item such that the item is included within the boundary of an area of a user interface of the mobile device, detecting the item through a camera of the mobile device and capturing at least one image frame of the item…displaying instructions on the user interface of the mobile device instructing the user to take an action such that the item will become completely included and visible within the boundary of the first region. 
Piramuthu at teaches at Paragraph 0020-0021 that the guided image capture and presentation system 124 uses a completed item listing to display the item within an augmented reality environment of a seller’s online store….a viewer may select a displayed item and upon selecting the item the presentation module 108 links the viewer to a page displaying detailed information regarding the item. Piramuthu teaches at Paragraph 0023 that the GIPS 124 displays human-readable instructions within the user interface instructing the user to move the mobile device such that the item will become completely included within a boundary of the viewfinder…removing objects from the background portion of the image or separating two objects within the foreground portion of the image. 
Piramuthu teaches at FIG. 5 and Paragraph 0029 -0030 obtaining a product item display age for a product item…separating the item from the image background); 
obtaining a real-time live stream of images from the camera (Piramuthu teaches at Paragraph 0016-0017 that the image guidance module 104 guides the user to position the mobile device in an optimal direction from the item, detects the item through a camera and captures one or more image frames of the item…the guided image capturing processes each captured image frame and instructs the user of the mobile device in real-time); 
processing the live stream from the camera to create a processed live stream (Piramuthu teaches at Paragraph 0024 that the GIPS 124 automatically removes the image background…leaves only the portion of the image comprising the item of interest); 
displaying the product item display page with the processed live stream displayed within the designated portion (Piramuthu teaches at Paragraph 0024 that the GIPS 124 automatically removes the image background…leaves only the portion of the image comprising the item of interest and at Paragraph 0027 that the GIPS 124 may cause the scribble to shrink or grow in size covering portions of the background to be removed…may also cause the scribble to snap to a detected boundary of the item of interest within the image and at Paragraph 0020-0021 that the guided image capture and presentation system 124 uses a completed item listing to display the item within an augmented reality environment of a seller’s online store….a viewer may select a displayed item and upon selecting the item the presentation module 108 links the viewer to a page displaying detailed information regarding the item). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the features of the AR system of presenting a product item of Rathod with those from the AR system for presenting a product of Piramuthu to have presented a product item on a item display page on a designated portion by capturing a live stream of the product item and processing the live stream of the product item according to Piramuthu and/or Rathod. One of the ordinary skill in the art would have been motivated to have displayed the product item within the designated portion so that AR details can be presented along with the product item. 


Rathod and Piramuthu at least suggest the claim limitation:  
storing a processed image for the product item in association with an item record for the product item (Rathod teaches at Paragraph 0008 that the present invention enables automatically tracking of kitchen inventory by identifying changes of level of each container or bin viewing from camera based on object recognition and at Paragraph 0022 the object of present invention is to automatically monitor inventory of home or restaurant kitchen by viewing storage containers or bins from particular identified camera…based on received one or more photos or images of videos. 
Rathod teaches at Paragraph 0381 that using the mobile application 278 for tracking inventory, user can perform some container specific settings and register them with the server, wherein setting comprises a user-defined identifier for the container for easy identification like pasting or associating label including product name, brand or number. 
Piramuthu teaches at Paragraph 0023 that the GIPS 124 communicates instructions to the user of the mobile device for capturing an image of the item…instructing the user to move the mobile device such that the item will become completely included within a boundary of the viewfinder, to increase or decrease lighting or to relocate objects, removing objects from the background portion of the image or separating two objects within the foreground portion of the image. When GIPS 124 detects that the item is completely included within the boundary of the viewfinder, an image is captured…The GIPS 124 leaves only the portion of the image comprising the item of interest…GIPS 124 detects a boundary of the item within the image, separating the item from the image background and at Paragraph 0027 that the GIPS 124 infers information regarding the item from the image or image frames captured during the guided image capturing. Piramuthu teaches at Paragraph 0017 that a captured image may be stored on the mobile device within a database 112 or a location within memory). 
Zheng/Koci-provisional application teaches the claim limitation:  storing a processed image for the product item in association with an item record for the product item (Koci-provisional application teaches at Paragraph 0046 storing a cropped image for the product item in the content database 428. 
Zheng teaches at FIG. 3 and at Paragraph 0045 that a click-and-drag operation is performed to specify a rectangular area in a user interface…and at Paragraph 0046 that in response to the user selection, the digital image 114 displayed in the user interface 308 is captured along with the indication of the location of the particular object. The digital image 114 is then processed by the object recognition module 202 to identify the object as object recognition data 208…The object meta-data 212 is then configured by the AR configuration module 214 to generate AR digital content 126 for output in the live/real time feed of digital images. Zheng teaches that the user interface 306 is configured to store and manage an inventory of the objects recognized using the previously described techniques). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have stored a processed image for the product item as previews for sharing on a social media and video streaming platform. One of the ordinary skill in the art would have been motivated to have provided e-commerce platform via a product content API. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that processing further includes detecting the product item in the live stream. 
However, Zheng/Rathod further teaches the claim limitation that processing further includes detecting the product item in the live stream (Zheng teaches at FIG. 3 and at Paragraph 0045 that a click-and-drag operation is performed to specify a rectangular area in a user interface…and at Paragraph 0046 that in response to the user selection, the digital image 114 displayed in the user interface 308 is captured along with the indication of the location of the particular object. The digital image 114 is then processed by the object recognition module 202 to identify the object as object recognition data 208…The object meta-data 212 is then configured by the AR configuration module 214 to generate AR digital content 126 for output in the live/real time feed of digital images. Zheng teaches that the user interface 306 is configured to store and manage an inventory of the objects recognized using the previously described techniques. 
Rathod teaches at Paragraph 0300 recording pre-set during video or live video streaming and at Paragraph 0411 that advertised products by taking photo or tapping on particular object or product on image inside live video streaming or recorded video. Rathod teaches at Paragraph 0330-0331 that the server detects selected product area or boundary or lines or identifies selected product area based on recognizing particular logo or brand name and at Paragraph 0335 that user can view particular product…to automatically zoom to view large or full size of said viewed particular product 1030 or first product 1005 from viewing products 1015 from augmented reality system 1022). 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the processing of the live stream is based on the detected product item and includes cropping the live stream. 
Piramuthu at least suggests the claim limitation: the processing of the live stream is based on the detected product item and includes cropping the live stream (Piramuthu at teaches at FIG. 5 and Paragraph 0019 that defining the outline of the item of interest and further separating the background portion of the image from the item of interest….causing a portion of the user interface to be highlighted or otherwise differentiated from the remaining portion of the image…the background removal module 106 uses domain transform geodesic filtering to smooth the scribble….the background removal module 106 may also allow the scribble to snap to a detected boundary of the item of interest within the image and at Paragraph 0022 that the method 200 includes capturing of an item image 202, removing automatically the image background 204, performing manual mask editing 206 and generating an item listing using inferred image information 208. 
). 
However, Koci-provisional application teaches the claim limitation:  the processing of the live stream is based on the detected product item and includes cropping the live stream (Koci-provisional application teaches at Paragraph 0045-0046 that the posting API 426 may then crop the preview video feed and/or captured content from the camera 102 to match the orientation of the user device display to dynamically change the aspect ratio of the previews and/or captured content…storing a cropped image for the product item in the content database 428). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the processing of the live stream is based on the detected product item and includes scaling the live stream.
However, Koci-provisional application teaches the claim limitation: the processing of the live stream is based on the detected product item and includes scaling the live stream (Koci-provisional application teaches at Paragraph 0036 that the augmentation unit 312 may scale the digital representation of the physical object to match the size of the subject). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that scaling is based on edges of the detected item and a minimum portion of a vertical dimension of the designated portion or of a horizontal dimension of the designated portion. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that processing includes altering a portion of images in the live stream adjacent to the detected product item. 
Piramuthu teaches the claim limitation that processing includes altering a portion of images in the live stream adjacent to the detected product item (
Piramuthu at teaches at Paragraph 0020-0021 that the guided image capture and presentation system 124 uses a completed item listing to display the item within an augmented reality environment of a seller’s online store….a viewer may select a displayed item and upon selecting the item the presentation module 108 links the viewer to a page displaying detailed information regarding the item. Piramuthu teaches at Paragraph 0023 that the GIPS 124 displays human-readable instructions within the user interface instructing the user to move the mobile device such that the item will become completely included within a boundary of the viewfinder…removing objects from the background portion of the image or separating two objects within the foreground portion of the image. 
Piramuthu teaches at FIG. 5 and Paragraph 0029 -0030 obtaining a product item display age for a product item…separating the item from the image background).  
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that altering includes blurring or filling the portion of the images in the live stream adjacent to the detected product item.
Piramuthu teaches the claim limitation that altering includes blurring or filling the portion of the images in the live stream adjacent to the detected product item (
Piramuthu at teaches at FIG. 5 and Paragraph 0019 that defining the outline of the item of interest and further separating the background portion of the image from the item of interest….causing a portion of the user interface to be highlighted or otherwise differentiated from the remaining portion of the image…the background removal module 106 uses domain transform geodesic filtering to smooth the scribble….the background removal module 106 may also allow the scribble to snap to a detected boundary of the item of interest within the image and at Paragraph 0022 that the method 200 includes capturing of an item image 202, removing automatically the image background 204, performing manual mask editing 206 and generating an item listing using inferred image information 208. 
Piramuthu teaches at Paragraph 0020-0021 that the guided image capture and presentation system 124 uses a completed item listing to display the item within an augmented reality environment of a seller’s online store….a viewer may select a displayed item and upon selecting the item the presentation module 108 links the viewer to a page displaying detailed information regarding the item. Piramuthu teaches at Paragraph 0023 that the GIPS 124 displays human-readable instructions within the user interface instructing the user to move the mobile device such that the item will become completely included within a boundary of the viewfinder…removing objects from the background portion of the image or separating two objects within the foreground portion of the image. 
Piramuthu teaches at FIG. 5 and Paragraph 0029 -0030 obtaining a product item display age for a product item…separating the item from the image background).  
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that storing further includes detecting a capture image instruction and, in response to the capture image instruction, selecting a current frame of the processed live stream as the processed image.
Zheng/Piramuthu teaches the claim limitation that storing further includes detecting a capture image instruction and, in response to the capture image instruction, selecting a current frame of the processed live stream as the processed image (
Zheng teaches at FIG. 3 and at Paragraph 0045 that a click-and-drag operation is performed to specify a rectangular area in a user interface…and at Paragraph 0046 that in response to the user selection, the digital image 114 displayed in the user interface 308 is captured along with the indication of the location of the particular object. The digital image 114 is then processed by the object recognition module 202 to identify the object as object recognition data 208…The object meta-data 212 is then configured by the AR configuration module 214 to generate AR digital content 126 for output in the live/real time feed of digital images. Zheng teaches that the user interface 306 is configured to store and manage an inventory of the objects recognized using the previously described techniques. 
Piramuthu teaches at Paragraph 0023 that the GIPS 124 communicates instructions to the user of the mobile device for capturing an image of the item…instructing the user to move the mobile device such that the item will become completely included within a boundary of the viewfinder, to increase or decrease lighting or to relocate objects, removing objects from the background portion of the image or separating two objects within the foreground portion of the image. When GIPS 124 detects that the item is completely included within the boundary of the viewfinder, an image is captured…The GIPS 124 leaves only the portion of the image comprising the item of interest…GIPS 124 detects a boundary of the item within the image, separating the item from the image background and at Paragraph 0027 that the GIPS 124 infers information regarding the item from the image or image frames captured during the guided image capturing). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that storing further includes detecting a capture image instruction and, in response to the capture image instruction, capturing a new static image using the camera, and processing the image to obtain the processed image.
Zheng/Piramuthu teaches the claim limitation that storing further includes detecting a capture image instruction and, in response to the capture image instruction, capturing a new static image using the camera, and processing the image to obtain the processed image (
Zheng teaches at FIG. 3 and at Paragraph 0045 that a click-and-drag operation is performed to specify a rectangular area in a user interface…and at Paragraph 0046 that in response to the user selection, the digital image 114 displayed in the user interface 308 is captured along with the indication of the location of the particular object. The digital image 114 is then processed by the object recognition module 202 to identify the object as object recognition data 208…The object meta-data 212 is then configured by the AR configuration module 214 to generate AR digital content 126 for output in the live/real time feed of digital images. Zheng teaches that the user interface 306 is configured to store and manage an inventory of the objects recognized using the previously described techniques. 
Piramuthu teaches at Paragraph 0023 that the GIPS 124 communicates instructions to the user of the mobile device for capturing an image of the item…instructing the user to move the mobile device such that the item will become completely included within a boundary of the viewfinder, to increase or decrease lighting or to relocate objects, removing objects from the background portion of the image or separating two objects within the foreground portion of the image. When GIPS 124 detects that the item is completely included within the boundary of the viewfinder, an image is captured…The GIPS 124 leaves only the portion of the image comprising the item of interest…GIPS 124 detects a boundary of the item within the image, separating the item from the image background and at Paragraph 0027 that the GIPS 124 infers information regarding the item from the image or image frames captured during the guided image capturing. Piramuthu teaches at Paragraph 0017 that a captured image may be stored on the mobile device within a database 112 or a location within memory). 
Re Claim 11: 
The claim 11 recites a mobile computing device to capture product images for online retail, the device comprising: one or more processors; a display coupled to the one or more processors; an image sensor to capture and provide one or more images to the one or more processors; and a processor-readable storage medium containing processor-executable instruction that, when executed by the one or more processors, are to cause the one or more processors to: 
obtain a product item display page for a product item, the product item display page having a designated portion defined for display of an image of the product item; 
obtain a real-time live stream of images from the image sensor; 
process a live stream from the image sensor to create a processed live stream;  
output, on the display, the product item display page with the processed live stream displayed within the designated portion; and 
store a processed image for the product item in association with an item record for the product item. 
The claim 11 is in parallel with the claim 1 in the form of an apparatus claim and is subject to the same rationale of rejection as the claim 1. 
Moreover, Rathod further teaches the claim limitation that a mobile computing device to capture product images for online retail (e.g., processor 230 of the mobile device 200 of Rathod Paragraph 0280 that includes a media capture application 273), the device comprising: one or more processors; a display coupled to the one or more processors (e.g., the display 210 of Rathod Paragraph 0291); an image sensor to capture and provide one or more images to the one or more processors (e.g., the media capture application 273 of Rathod Paragraph 0288 using the image sensor 244); and a processor-readable storage medium containing processor-executable instruction that, when executed by the one or more processors, are to cause the one or more processors to [perform the method steps of the claim 1] (e.g., the storage device 286 of Rathod Paragraph 0290 for storing media items and executable instructions corresponding to the media capture application, the media display application, the media sharing application and is accessible to the processor 230). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the instructions are to further cause the one or more processors to process the live stream by detecting the product item in the live stream.
The claim 12 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the instructions are to further cause the one or more processors to process the live stream by based on the detected product item and wherein processing includes cropping the live stream. 
The claim 13 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the instructions are to further cause the one or more processors to process the live stream based on the detected product item and wherein processing includes scaling the live stream.
The claim 15 is in parallel with the claim 5 and is subject to the same rationale of rejection as the claim 5. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that scaling is based on edges of the detected item and a minimum portion of a vertical dimension of the designated portion or of a horizontal dimension of the designated portion.
The claim 16 is in parallel with the claim 6 and is subject to the same rationale of rejection as the claim 6. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the instructions are to further cause the one or more processors to process the live stream by altering a portion of images in the live stream adjacent to the detected product item.
The claim 17 is in parallel with the claim 7 and is subject to the same rationale of rejection as the claim 7. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that altering includes blurring or filling the portion of the images in the live stream adjacent to the detected product item.
The claim 18 is in parallel with the claim 8 and is subject to the same rationale of rejection as the claim 8. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the instructions are to further cause the one or more processors to store the processed image by detecting a capture image instruction and, in response to the capture image instruction, selecting a current frame of the processed live stream as the processed image.
The claim 19 is in parallel with the claim 9 and is subject to the same rationale of rejection as the claim 9. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the instructions are to further cause the one or more processors to store the processed image by detecting a capture image instruction and, in response to the capture image instruction, capturing a new static image using the image sensor, and processing the image to obtain the processed image.
The claim 20 is in parallel with the claim 10 and is subject to the same rationale of rejection as the claim 10. 
Re Claim 21: 
The claim 21 recites a non-transitory computer-readable medium storing processor-executable instructions for capturing product images for online retail using a mobile device having a camera, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to: 
obtain a product item display page for a product item, the product item display page having a designated portion defined for display of an image of the product item; 
obtain a real-time live stream of images from the camera; 
process the live stream from the camera to create a processed live stream, and 
display the product item display page with the processed live stream displayed within the designated portion; and 
store a processed image for the product item in association with an item record for the product item.
The claim 21 is in parallel with the claim 1 in the form of an apparatus claim and is subject to the same rationale of rejection as the claim 1. 
Moreover, Rathod further teaches the claim limitation that a non-transitory computer-readable medium storing processor-executable instructions for capturing product images for online retail using a mobile device having a camera, wherein the instructions, when executed by one or more processors, are to cause the one or more processors to [perform the method steps of the claim 1] (e.g., the storage device 286 of Rathod Paragraph 0290 for storing media items and executable instructions corresponding to the media capture application, the media display application, the media sharing application and is accessible to the processor 230). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod US-PGPUB No. 2021/0042724 (hereinafter Rathod) in view of Koci US-PGPUB No. 2021/0386219 (hereinafter Koci based on the provisional application 63/038,653’s filing date); Piramuthu et al. US-PGPUB No. 2017/0163882 (hereinafter Piramuthu); Zheng et al. US-PGPUB No. 2019/0080172 (hereinafter Zheng);  
and Srikanth et al. US-PGPUB No. 2021/0174087 (hereinafter Srikanth-provisional application based on the provisional application 62/944,055’s filing date). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the cropping is based on the geometry of the designated portion.
Srikanth-provisional application teaches at FIGS. 5A-5B and Paragraph 0045-0046 that the image 514 of the product is an image cropped properly from the image 503 and thereby teaches the claim limitation that the cropping is based on the geometry of the designated portion. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have cropped the product to display the product cropped from the image. One of the ordinary skill in the art would have been motivated to have clipped the background portion of the image.  
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the cropping is based on the geometry of the designated portion.
The claim 14 is in parallel with the claim 4 and is subject to the same rationale of rejection as the claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613